DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8, 11-13, 15, 16, and 18 objected to because of the following informalities:
Claim 2, line 1, change “edge” to --ledge--;
Claim 2, line 2, delete “the”;
Claim 2, line 3, change “edge” to --ledge--;
Claim 3, line 2, change “designed to prevent” to --which prevents--;
Claim 3, line 3, change “prevent” to --preventing--;
Claim 3, line 4, change “can be” to --is-- and change “and” to --to--;
Claim 4, lines 2-3, after “configured to prevent” to --prevents--;
Claim 4, line 4, after “value” insert --.--;
Claim 5, line 1, change “swinging ledges are” to --at least one swinging ledge is--;
Claim 5, line 2, change “swinging ledges” to --at least one swinging ledge--;
Claim 6, line 1, delete “in”;
Claim 6, line 2, change “edge” to --ledge--;
Claim 7, line 1, change “edge” to --ledge--;
Claim 8, line 1, after “and” insert --said--, delete “of the”;
Claim 8, lines 2-3, change “ledges are creating” to --ledge create a--;
Claim 8, line 3, change “detached” to --detaching--;
Claim 11, line 1, change “UAV” to --unmanned aerial vehicle--;
Claim 11, line 2, change “UAV” to --unmanned aerial vehicle--;
Claim 11, lines 3-4, delete in their entirety;
Claim 12, line 1, change second recitation of “device” to --ledge--;
Claim 12, line 2, delete second recitation of “the”;
Claim 12, line 2, change “UAV” to --unmanned aerial vehicle--;
Claim 13, line 2, after “on” insert --an--;
Claim 13, line 3, change “swinging ledges which are locked otherwise” to --at least one swinging ledge--;
Claim 15, line 1, change “swinging ledges are” to --at least one swinging ledge is--;
Claim 16, line 1, delete “of the” and change “ledges” to --ledge--; and
Claim 18, lines 2-3, change “at least of…or an engine” to --said at least one swinging ledge--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the swing movement “downward(s)” recited in claim 2, line 2, claim 5, line 2, and claim 18, line 2, is referencing the “tilt inwardly” previously recited in claim 1, line 10.
In claim 4, line 2, “the lock mechanism” lacks antecedent basis.
Claim 14 is incomplete for failing to recite sufficient structure to enable the two claimed configurations modes.  It appears the lock mechanism should be claimed.  Further, the “UAV – threshold” is undefined with respect to what dimension or quantity is being referenced with respect to the UAV.
In claim 17, line 1, “the solar panel” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 appears redundant with claim 1, lines 10-12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koster (US#2015/0175276) in view of McHale et al. (US#2019/0266819).
Regarding claim 1, Koster discloses a depositing device for a cargo 30 carried out by an unmanned aerial vehicle 28, comprising: a receptacle 18 comprising a peripheral sidewall extended around a bottom member (see Fig. 4), said receptacle is enclosed from above by at least one swinging ledge 22 forming a cargo-dropping area on an outer surface thereof, wherein the receptacle is coupled to a hanging device 12 adapted for hanging said depositing device; and wherein, said at least one swinging ledge is designed to tilt inwardly into the receptacle for inserting said cargo into the receptacle, in case a force exerted by a weight of the cargo imposed on the cargo-dropping area exceeds a weight-threshold (Fig. 5).  
Koster fails to disclose wherein said depositing device is connected with a controller comprising a transmitter and designed to transmit information usable by the unmanned aerial vehicle to determine a spatial position of the cargo-dropping area.  However, as evidenced by McHale, such a configuration is known in the UAV delivery art, see controller 710 comprising a transceiver 716 and designed to transmit information usable by the unmanned aerial vehicle (via transceiver 732) to determine a spatial position of the cargo-dropping area.  Therefore, as evidence by McHale, it would have been obvious to one  of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster by including a controller comprising a transmitter and designed to transmit information usable by the unmanned aerial vehicle to determine a spatial position of the cargo-dropping area.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a controller comprising a transmitter and designed to transmit information usable by the unmanned aerial vehicle to determine a spatial position of the cargo-dropping area would enhance the operating accuracy and safety of the UAV.
Regarding claims 2 and 7, Koster discloses wherein said at least one swinging ledge is connected to said depositing device by swinging hinges (inherent to allow pivoting) enabling the swing movement downwards (Fig. 5) and upwards (Fig. 6) of said at least one swinging ledge.  
Regarding claim 5, Koster discloses wherein said swinging ledges are designed to swing (capable of swinging) downwards (Fig. 5) in case the force exerted by the cargo (excessive weight) on the swinging ledges exceeds a swinging threshold value.  
Regarding claim 6, Koster discloses a frame 20 situated on in a top part of the receptacle, wherein said at least one swinging ledge is connected to said frame, and wherein said frame adapted to be used by the unmanned aerial vehicle to land (Fig. 2).  
Regarding claim 8, Koster discloses wherein said frame and at least one of the swinging ledges are creating continuous plane enabling the unmanned aerial vehicle to be positioned in a steady fashion required for detached the cargo (see Figs. 2 and 4).  
Regarding claim 9, McHale teaches wherein the information transmitted by the transmitter further comprises information indicating the identity of the depositing device (e.g. GPS location 718).  
Regarding claim 10, McHale teaches wherein the transmitter further comprises a receiver (transceiver 716) designed to validate the identity of the unmanned aerial vehicle (steps 600, 610, 612, 614).  
Regarding claim 11, McHale teaches wherein the depositing device is identified by the UAV (via controller 730)  by an ID transmitted to the UAV by the transmitter for the purpose of being identified (step 600).  
Regarding claim 12, McHale teaches wherein the at least one swinging device is locked in case the identity validation of the UAV fails (step 614).  
Regarding claim 13, McHale teaches wherein said controller is adapted for receiving authentication requests, thereby based on identify successful validation process conducted by the controller, said controller unlocks the swinging ledges (steps 610, 612, 614).  
Regarding claim 14, Koster disclose the at least one swinging ledge operates in two modes, locked and unlocked ([0018], lines 9-12).  These two modes provide the “ability to” (i.e. capable of) prevent or allow swinging, respectively, as claimed.
Regarding claim 15, Koster discloses wherein the swinging ledges are folded upwardly in case a cargo is landed thereon (see Fig. 1).  
Regarding claims 16-18, Koster fails to disclose wherein the at least one of the swinging ledges comprises solar panels, wherein the electricity produced by the solar panel is utilized for folding upward and downward at least of the swinging ledges.  However, as evidenced by McHale, such a configuration is known in the UAV delivery art, see swinging ledge 102 which comprises solar panels ([0024], lines 14-15), wherein the electricity produced by the solar panel is utilized (battery charging) for moving the swinging ledge.  Therefore, as evidenced by McHale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koster such that the at least one of the swinging ledges comprises solar panels, wherein the electricity produced by the solar panel is utilized for folding upward and downward at least of the swinging ledges.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the solar panels would reduce the operating cost and energy consumption of the device.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677